Dismissed; Opinion Filed September 20, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01087-CV

                           IN RE GREGORY GARDNER, Relator

            Original Proceeding from the Justice of the Peace, Precinct 1, Place 1
                                   Dallas County, Texas
                           Trial Court Cause No. JE-190590311

                             MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                               Opinion by Justice Partida-Kipness
       Before the Court is relator’s September 6, 2019 petition for writ of mandamus in which he

complains about a ruling from a Dallas County Justice of the Peace. This Court does not have writ

jurisdiction over a justice of the peace unless the justice is interfering with our appellate

jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b) (court of appeals may only issue writ of

mandamus against district and county judges or as necessary to enforce its own jurisdiction); see

also In re Fountain, No. 05-17-00949-CV, 2017 WL 3587120, at *1 (Tex. App.—Dallas Aug. 21,

2107, orig. proceeding). Because no appeal related to relator is pending in the Court, our

jurisdiction is not in jeopardy. We therefore dismiss this proceeding for want of jurisdiction.




                                                  /Robbie Partida-Kipness/
                                                  ROBBIE PARTIDA-KIPNESS
                                                  JUSTICE
191087F.P05